Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 10 directed to Species II, Subspecies C non-elected without traverse. Accordingly, claim 10 has been cancelled.

REASONS FOR ALLOWANCE
Claims 1, 2, and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The limitation of a seedling raising device comprising:
a cell plug for seedling raising that is formed as a single pot body; and
a supporting device configured to detachably arrange and support a plurality of cell plugs, wherein the supporting device is capable of supporting the cell plug in either one of a first supporting position where the cell plug is slidably supported in a horizontal direction and a second supporting position where the cell plug is detachably supported in a top position, 
wherein the supporting device includes a first member and a second member that face each other and is configured to be capable of changing an interval between the first member and the second member, the first member is provided with a first engaging portion extending in the horizontal direction, the second member is provided 
the cell plug is mounted on the first mounting portion and the second mounting portion and is detachable in the top position, and
wherein a first concave portion recessed downward and extending in the horizontal direction is provided on an upper end of the first member, a second concave portion recessed downward and extending in the horizontal direction is provided on an upper end of the second member,
the first concave portion and the second concave portion are capable of storing therein a liquid, and
the seedling raising device further comprises a liquid supply member capable of supplying the liquid stored in the first concave portion or the second concave portion into the cell plug as claimed in claim 1 is not anticipated or made obvious by the prior art of record, in the examiner’s opinion. 
For example, Olsthoorn et al. (US 5,215,427) teaches (Fig. 3) of a seedling raising device (Abstract, apparatus for lifting plant pots) comprising:
a cell plug (Fig. 4b, plant pot) for seedling raising (plant pots can hold a seedling raising) that is formed as a single pot body (plant pot is formed of a single pot body); and

wherein the supporting device includes a first member (7) and a second member (6) that face each other (first member 7 and second member 6 faces each other) and is configured to be capable of changing an interval between the first member and the second member (Col. 4 lines 42-44, the interval between the members is adapted to the dimensions of the cell plugs to be displaced and thus, can be configured to be capable of changing the interval between the first and second members), 
first member (7) is provided with a first engaging portion extending in the horizontal direction (Fig. 3 and 4d, first member 7 has an engaging portion that touches the side of the cell plug extending in the horizontal direction), the second member is provided with a second engaging portion facing the first engaging portion (second engaging portion faces the first engaging portion) and extending in the horizontal direction (Fig. 3 and 4d, second member 6 has an engaging portion facing the first engaging portion that touches the side of the cell plug extending in the horizontal direction), the cell plug is slidable in the horizontal direction while being engaged with 
the cell plug is mounted on the first mounting portion and the second mounting portion (cell plug can be mounted on the first mounting portion and second mounting portion by placing the cell plugs on top of the mounting portions) and is detachable in the top position (cell plug can be detached in an top position) 
but fails to disclose wherein a first concave portion recessed downward and extending in the horizontal direction is provided on an upper end of the first member, a second concave portion recessed downward and extending in the horizontal direction is provided on an upper end of the second member,
the first concave portion and the second concave portion are capable of storing therein a liquid, and
the seedling raising device further comprises a liquid supply member capable of supplying the liquid stored in the first concave portion or the second concave portion into the cell plug. Claim 8 is allowed similarly to the reason above. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             


/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647